Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, the phrase “cytokines, aspirin” should be changed to “cytokines, and aspirin” to make the list a proper Markush group.  See MPEP 2173.   Appropriate correction is required.

Improper Subject Matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 provide for the use of nanometric particles (claim 14), use of cells (claims 15 and 16), and use of nanoparticles containing nanorods (claim 17), but, since the claims do not set forth any 
A claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Furthermore, a claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.


A single claim which recites both a product and method steps of using that product is indefinite under 35 USC 112, second paragraph. See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such claims should also be rejected under 35 USC 101 on the theory that the claim is directed to neither a “process” nor a “machine”, but rather embraces or overlaps two different statutory categories of invention set forth under that statute, which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. At 1551.
Claim 14 recites both a product (nanometric particles) and a method (hyperthermia treatments).  Claim 15 recites both a product (cells) and a process (a method for the diagnostic of cancer…).  Claim 16 recites both a product (cells) and a process (a method of MRI imaging) as reflected in the phrase “MRI imaging means.”   Claim 17 recites both a product (nanoparticles) and a process (a method for the diagnosis and treatment of tumor diseases).  Although claim 17 states that it is a method claim, there are no active steps set forth in the claim, beyond the general use of nanoparticles.  
Claims 14-17 are thus rejected as follows on the theory that the claims are directed to neither a “process” nor a “product” exclusively:



2) Claims 14-17 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 5, it’s unclear why there is an “and” in the phrase “polycarbonates and poly(glutamic) acid.”  Further, regarding this phrase, while poly(glutamic acid) is a known polymer, it is unclear what the claimed “poly(glutamic) acid” is, as poly(glutamic) acid is not a known compound.  The examiner recommends replacing “polycarbonates and poly(glutamic) acid” with “polycarbonates, poly(glutamic acid). “ Claim 6 depends from claim 5 and does not clarify these issues.
Regarding claim 8, the phrase “peptides or active molecules of interest” renders the claim indefinite because it is unclear what peptides or active molecules are of interest and what are not.  The examiner recommends deleting “of interest” and simply reciting “peptides or active molecules.”  Claim 9 depends from claim 8 and does not clarify these issues.

Regarding claim 11, the phrase “is activated so as to promote the subsequent attack by esterification of amino end groups.”  It is unclear what is being attacked in the synthesis scheme being described.  The appearance of “attack” here, although is a way of speaking colloquially about chemical processes, makes the meaning of the claim indefinite and is not necessary.  The examiner recommends deleting the colloquial term “attack” and simply reciting “is activated so as to promote the subsequent esterification of amino end groups.” 
Regarding claim 15, the phrase “Method for the diagnostic of cancer…” does not make grammatical sense and renders the claim indefinite.  The examiner recommends reciting “A method for the diagnosis of cancer.”  It is unclear why “e.g. Alzheimer’s” is in parentheses and if this is a positive claim limitation or merely exemplary.  It is unclear why “and also for” appears in the middle of the Markush group “autoimmune diseases and also for the treatment of tumors.”  It is unclear why “finally” appears in the phrase “autoimmune diseases and, finally, for pain relieving.”  A proper Markush group should not include “and also for” and “finally” in this way.  The appearance of these terms makes the claim narrative in style and make it unclear what is and is not included in the Markush group.  The examiner recommends deleting “and also for” and “finally.”  Furthermore, to be a proper Markush group, the “and” should be replaced with an “or,” or similar language to make the list a proper Markush group.  The examiner recommends replacing “autoimmune diseases and, finally, for paint relieving” with “autoimmune diseases, or for pain relieving.”  Such language is clear and consistent with US practice.  See MPEP 2173.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4-5, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2011147926 A2 to Reimhult (IDS filed 12/16/2020).  Reimhult discloses (page 10, lines 8-15; page 15, line 32, page 44, lines 3-18; page 46, line 25 to page 50, line 26; Figure 2) a nitro-DOPA-palmityl SPION iron oxide nanoparticle (a magnetic nanoparticle), the nanoparticle surface is functionalized with nitro-DOPA, a compound comprising a catechol group characterized by a hydrophobic reactivity which is not bound to the particle surface (functionalized with catechol having an end part, not bound to the particle surface, presenting hydrophobic reactivity).  The iron oxide is magnetite.  The nanoparticles are formulated with 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) and 1,2-dioeyl-sn-glycero-3-phosphethandiamine-N-[methoxyPEG]2000 to form liposomes. The nanoparticles are used in NMR imaging (Examples).   The nanoparticles may be combined with therapeutic agents such as anti-cancer agents (page 30-32, bridging paragraph).  

s 2, 4, 10-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2012177039 A2 to Park (IDS filed 12/16/2020).   Park discloses (paragraphs 13, 58, and 83-106) iron oxide magnetite nanoparticles, the nanoparticle surface is covered with a PEG-PEI graft copolymer functionalized with poly-3,4-dihydroxyphenylalanine (a compound comprising a catechol).  The phenyl ring of the phenylalanine molecule represents a group with hydrophobic reactivity which is not bound to the particle surface (functionalized with catechol having an end part, not bound to the particle surface, presenting hydrophobic reactivity).   The nanoparticles are prepared from an organic solution of polymer dissolved in a solvent, mixed with a suspension of nanoparticles coated with an organic binder, both in the same solvent, and an aqueous solution of Na2HPO4 are mixed in a constant flow in a mixing cell with batch or continuous synthesis (paragraphs 6-7; Examples). The nanoparticles are injected into a rabbit and reach the lymph nodes (Example 4), which contain cells of the immune system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2011147926 A2 to Reimhult in view of US 2012237605 to Messersmith (IDS filed 12/16/2020).  The relevant portions of Reimhult are given above.
Reimhult fails to teach incorporation of gold nanorods.
Messersmith teaches coated gold nanorods that can be targeted to cells for treatment of cancer, bacterial infections, and for use in diagnostic imaging (abstract; paragraphs 8-19).  The gold nanorods may be combined with an iron oxide particle magnetic particle for magnetic based imaging (paragraph 18).  
.


Claims 2, 5-9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2011147926 A2 to Reimhult in view Abolfazi (International Journal of Medicine, 2012; IDS filed 12/16/2020).
The relevant portions of Reimhult are given above.
Reimhult fails to teach a PLGA-b-PEG-COOH polymer of instant formula (I).
Abolfazi teaches a PLGA-b-PEG-COOH polymer corresponding to instant formula (I) which may be used for the treatment of cancer (abstract; Synthesis of superparamagnetic magnetic nanoparticles). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the composition of Reimhult and Abolfazi for the treatment of cancer.  The motivation for this is that both Reimhult and Abolfazi teach that their compositions may be used for the treatment of cancer and it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The examiner notes that claim 6 depends from claim 5. The scope of claim 5 is unclear as claim 5 depends from itself.  As the scope of claim 5 is unclear, so is the scope of its dependent claims, claims 6 and 8-9.  For the purposes of comparing claim 6 to the prior art, the examiner is interpreting a possible intent of claim 6 is that the biodegradable nanomicelle consisting of (PLGA-b-PEG-COOH) is combined with the magnetic nanoparticles of claim 1.  

Claims 2-4, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012177039 A2 to Park (IDS filed 12/16/2020 in view of US 2012237605 to Messersmith (IDS filed 12/16/2020).  Park discloses (paragraphs 13, 58, and 83-106) iron oxide magnetite nanoparticles, the nanoparticle surface is covered with a PEG-PEI graft copolymer functionalized with poly-3,4-dihydroxyphenylalanine (a compound comprising a catechol).  The phenyl ring of the phenylalanine molecule represents a group with hydrophobic reactivity which is not bound to the particle surface (functionalized with catechol having an end part, not bound to the particle surface, presenting hydrophobic reactivity).   The nanoparticles are prepared from an organic solution of polymer dissolved in a solvent, mixed with a suspension of nanoparticles coated with an organic binder, both in the same solvent, and an aqueous solution of Na2HPO4 are mixed in a constant flow in a mixing cell with batch or continuous synthesis (paragraphs 6-7; Examples). The nanoparticles are injected into a rabbit and reach the lymph nodes (Example 4), which contain cells of the immune system.    Figure 12(b) of Park shows, that although some particles are dispersed, many are clustered together into clusters of a plurality of nanoparticles.  Thus, the dispersed nanoparticles of Park are a construct comprising a cluster of a plurality of magnetite nanoparticles wherein the surface of the clustered nanoparticles is functionalized with catechol to provide hydrophobic reactivity to said cluster of nanoparticles, and said cluster of nanoparticles is encapsulated in a biocompatible polymeric matrix.   
Park fails to teach incorporation of gold nanorods.  
Messersmith teaches coated gold nanorods that can be targeted to cells for treatment of cancer, bacterial infections, and for use in diagnostic imaging (abstract; paragraphs 8-19).  The gold nanorods may be combined with an iron oxide particle magnetic particle for magnetic based imaging (paragraph 18).  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 2-11 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/888,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.  The patent claims discloses a human immune system cell containing a construct, said construct comprising: a structural center comprising a clustered plurality of magnetite nanoparticles, wherein the surface of each of the plurality of nanoparticles in the cluster is functionalized with catechol to provide hydrophobic reactivity to said clustered plurality of nanoparticles, and a biocompatible polymeric matrix encapsulating the structural center, wherein a molecule having therapeutic action is optionally dispersed in said biocompatible polymeric matrix.  This anticipates the instant claims.



Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 22, 2022